Felton, Chief Judge.
The petition alleges that the plaintiff, an individual, entered into the alleged contract for a division of commissions with the defendant, an individual. The petition *530further alleges that the “foregoing agreement” was reduced to writing and incorporated in the option granted by. the owner of the property to the plaintiff. The provision in the option relating to the commission is as follows: “10% commission to be shared equally by B. C. McDow Realty Company, 1927 Meador Ave., S. .E., and Chatham Bros. Realty Co., 2901 Buford Hiway, N.E.” In this view, in the absence of any assignment of the contract to the plaintiff, any cause of action for the breach of a commission contract, which may exist, would be in Chatham Bros. Realty Company and not the plaintiff, and against B. C. McDow Realty Company.

Judgment affirmed.


Bell, J., concurs. Nichols, J., concurs in the judgment.